Name: COMMISSION REGULATION (EC) No 390/95 of 24 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy;  consumption;  agricultural structures and production;  international trade
 Date Published: nan

 25. 2. 95 I EN I Official Journal of the European Communities No L 43/9 COMMISSION REGULATION (EC) No 390/95 of 24 February 1995 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds HAS ADOPTED THIS REGULATION : Article 1 The data relating to CN codes 2204 21 25, 2204 21 29 , 2204 21 35, 2204 21 39, 2204 21 49, 2204 21 59, 2204 29 25, 2204 29 29, 2204 29 35, 2204 29 39, 2204 29 49, 2204 29 59, 2204 30 91 and 2204 30 99 of the agricultural products nomenclature for export refunds given in sector 16 of the Annex to Regulation (EEC) No 3846/87 are hereby replaced by that listed in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 56 (4) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annex I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), foresees an amendment for wine of fresh grapes, inclu ­ ding fortified wines ; grape must other than that of CN code 2009 ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) 282/95 (4), establishes, on the basis of the combined nomenclature, the nomen ­ clature applicable to export refunds for agricultural products ; whereas this nomenclature should be adapted according to the abovementioned amendments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirely and directly applicable in all Member States. Done at Brussels, 24 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 345, 31 . 12. 1994, p . 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 34, 14. 2. 1995, p. 1 . No L 43/ 10 EN Official Journal of the European Communities 25. 2. 95 ANNEX ' 16. Wine CN code Description of goods Productcode 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter 2009 60  Grape juice (including grape must) :   Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 60 1 1    Of a value not exceeding ECU 22 per 100 kg net weight : _ _ _ _ Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2009 60 11 100 2009 60 19    Other _ _ _ _ Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2009 60 19 100   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 51     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87 2009 60 51 100    Of a value not exceeding ECU 18 per 100 kg net weight :     With an added sugar content exceeding 30 % by weight : 2009 60 71      Concentrated :       Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87 2009 60 71 100 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding two litres or less : Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : 2204 21 79 White :        Table wine, of an actual alcoholic strength of not less than 9,5 % vol :         Of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties) 2204 21 79 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 79 130         Other 2204 21 79 190 Other :         Table wine of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller ­ Thurgau or Riesling vine varieties) 2204 21 79 910 2204 21 80       Other :        Red or rosÃ © table wine, of an actual alcoholic strength of not less than 9,5 % vol :         Of type R III and rosÃ © wine from the Portugieser vine varieties 2204 21 80 110 ________ wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 80 130         Other : 2204 21 80 190     Of an actual alcoholic stength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Other : 25. 2. 95 | EN I Official Journal of the European Communities No L 43/11 CN code Description of goods Product code 2204 21 83  White :   Table wines :    Of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties)    Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 83 110 2204 21 83 130    Other 2204 21 83 190 2204 21 84  Other :   Red or rosÃ © table wine :    Of type R III and rosÃ © wine from the Portugieser vine varieties    Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article    Other 2204 21 84 110 2204 21 84 130 2204 21 84 190     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 1 8 % vol : 2204 21 94 Other :  Quality wines produced in specified regions  Other : 2204 21 94 100   Liqueur wines 2204 21 94 910     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 21 98 -i Other :  Quality wines produced in specified regions 2204 21 98 100 I  _     Other :   Liqueur wines 2204 21 98 910 2204 29   Other :    Other Of an actual alcoholic strength by volume not exceeding 13 % vol : Other : White : 2204 29 62   Sicilia (Sicily) :    Table wine, of an actual alcoholic strength of not less than 9,5 % vol :     Of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties)   Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article Other    Other : 2204 29 62110 2204 29 62 130 2204 29 62190          Table wine of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties) 2204 29 62 910 2204 29 64   Veneto : .    Table wine, of an actual alcoholic strength of not less than 9,5 % vol :     Of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties)     Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article     Other    Other :     Table wine of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties) 2204 29 64 110 2204 29 64 130 2204 29 64 190 2204 29 64 910 No L 43/12 EN Official Journal of the European Communities 25. 2. 95 Product code 2204 29 65 110 2204 29 65 130 2204 29 65 190 2204 29 65 910 2204 29 71 110 2204 29 71 130 2204 29 71 190 CN code Description of goods 2204 29 65 Other :         Table wine, of an actual alcoholic strength of not less than 9,5 % vol :          Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties)          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article          Other         Other :          Table wine of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties) _ _ Other : 2204 29 71 Puglia :         Red or rose tablewine, of an actual alcoholic strength of not less than 9,5 % vol : _________ Of type R III and rose wine from the Portugieser vine varieties          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article          Other : 2204 29 72 Sicily :         Red or rose table wine, of an actual alcoholic strength of not less than 9,5% vol :          Of type R III and rose wine from the Portugieser vine varieties          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article          Other 2204 29 75 Other : ________ Reti or roSe table wine, of an actual alcoholic strength of not less than 9,5 % vol :          Of type R III and rose wine from the Portugieser vine varieties ______ Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article          Other     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : 2204 29 83 White :        Table wines :         Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties)         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article         Other 2204 29 72 110 2204 29 72 130 2204 29 72 190 2204 29 75 110 2204 29 75 130 2204 29 75 190 2204 29 83 110 2204 29 83 130 2204 29 83 190 25. 2. 95 | EN I Official Journal of the European Communities No L 43/ 13 CN code Description of goods Product code 2204 29 84       Other :        Red or rosÃ © table wine, of an actual alcoholic strength of not less than 9,5 % vol :         Of type R III and rosÃ © wine from the Portugieser vine varieties 2204 29 84 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 84 130 ________ Other 2204 29 84 190     Of an actual alcoholic strength by volume exceeding 1 5 % vol but not exceeding 18 % vol : 2204 29 94      Other :       Quality wines produced in specified regions 2204 29 94 100       Other :        Liqueur wines 2204 29 94 910     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 29 98      Other : \       Quality wines produced in specified regions 2204 29 98 100       Other :        Liqueur wines 2204 29 98 910 2204 30  Other grape must :   Other :    Of a density of 1,33 g/cm3 or less at 20 ° C and of an actual alcoholic strength by volume not exceeding 1 % vol : 2204 30 92     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 92 100 2204 30 94 Other      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 94 100    Other : 2204 30 96     Concentrated :      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 96 100 2204 30 98     Other _ Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 98 100'